                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

DOMONIQUE DE FOUNTAIN                                  *
Petitioner                                             *
v                                                      *           Civil Action No. PWG-17-2665

WARDEN RICHARD J. GRAHAM, JR. and                      *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND                                      *
Respondents                                            *
                                                      ***
                                        MEMORANDUM OPINION

          In their Answer to this Petition for Writ of Habeas Corpus, filed pursuant to 28 U.S.C.

S 2254,    Respondents assert that the petition is time-barred and must be dismissed.        ECF NO.4.

Petitioner Domonique De Fountain was advised by the Court that he could file a Reply explaining

why, in his view, the petition should not be dismissed as time-barred; he was granted 28 days to

file the Reply. ECF NO.5.            Fountain did not file a Reply, nor has he otherwise indicated to the

 Court that he intends to do so. An evidentiary hearing is unnecessary.             See Rule 8(a), Rules

 Governing Section 2254 Cases in the United States District Courts and Local Rule 105.6 (D. Md.

 2018); see also Fisher v. Lee, 215 F.3d 438,455 (4th Cir. 2000) (holding that petitioner was not

    entitled to a hearing under 28 U.S.C. s2254(e)(2».      For the reasons cited below and based on the

    factual assertions set forth by Respondents, the petition shall be dismissed and a certificate of

    appealability shall not issue.

             On Apfi123, 2009, Fountain entered a guilty plea in the Circuit Court for Caroline County

    for one-count of second-degree murder. ECF No. 4-1 at 13 (certified docket entries). On June 5,

    2009, the Circuit Court sentenced Fountain to a term of 30 years with all but 20 years suspended,

    followed by five years of probation.      Id. at 14. Fountain did not file an application for leave to
appeal, challenging the guilty plea or the subsequent sentence imposed; therefore, his conviction

became final on July 6, 2009 when the time for filing such an application expired. See Md. Rule

8-204(b) (30-day filing period for application for leave to appeal); see also Harris v. Hutchinson,

209 F.3d 325, 328 n. 1 (4th Cir. 2000) (conviction final when time for seeking appellate review

expires).

        On January 20, 2015, Fountain filed a motion for modification of sentence which was

denied on February 11,2015.               ECF No. 4-1 at 15. Pursuant to Md. Rule 4-345(e) such a motion

must be filed "within 90 days after imposition of a sentence."

         Fountain asserts he filed a petition for post-conviction relief on September 2, 2016, which

was subsequently denied on September 17,2016. ECF NO.1 at 4. Review of the electronic docket

kept on Maryland's           Judiciary Case Search websitel indicates that Fountain's post-conviction

petition was not denied.                Rather, a hearing was held on August 19, 2019, followed by

an Order for In-Patient Treatment issued on the same date.            2   See State of Maryland v. fountain,

 Case No. 05-K-08-007415 (Cir. Ct. for Caroline Co. 2008).

            Petitions for federal habeas relief in connection with state-court convictions must comply

 with a one-year filing deadline. Under the provisions of28 U.S.C.             S 2244,   the one-year limitation

 period runs from the latest of:

                     (A) the date on which the judgment became final by the conclusion
                     of direct review or the expiration of the time for seeking such
                     review;

                      (B) the date on which the impediment to filing an application created
                      by State action in violation of the Constitution or laws ofthe United



            http://casesearch.courts.state.md.   us.

           Fountain remains incarcerated but is apparently now confined at Jessup Correctional Institution. See
 http://dpscs.maryland.gov/services/inmate-locator.shtml (last visited Oct. 15, 2019). The Clerk will be directed to
  update Fountain's address on the docket.

                                                           2
                States is removed, if the applicant was prevented from filing by such
                State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively applicable
                to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims                        i,
                presented could have been discovered through the exercise of due
                diligence.

28 U.S.C.   S 2244(d)(l).   However, under   S 2244(d)(2),   "[t]he time during which a properly filed

application for State post-conviction    or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of limitation under this

subsection. "

        "[T]he one-year limitation period is also subject to equitable tolling in 'those rare instances

where--due to circumstances external to the party's own conduct-it        would be unconscionable to

enforce the limitation against the party.'''   Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002)

quoting Harris, 209 F.3d at 330. To be entitled to equitable tolling, a petitioner must establish that

either some wrongful conduct by Respondents contributed to his delay in filing his petition or that

circumstances that were beyond his control caused the delay. See Harris, 209 F.3d at 330. "[A]ny

 resort to equity must be reserved for those rare instances where ... it would be unconscionable to

 enforce the limitation period against the party and gross injustice would result." [d. The Fourth

 Circuit has made it clear that, prior to dismissing a pro se petition for writ of habeas corpus, "a

 district court should furnish notice that simply warns the pro se petitioner that his. .. action will

 be dismissed as untimely unless the petitioner can demonstrate that the petition was filed within

 the proper time period." Hill, 277 F.3d at 708.




                                                     3
       On July 6, 2010, one year from the date Fountain's conviction was final, the one-year filing

deadline for filing a federal habeas corpus petition expired. See 28 U.S.C.   S 2244(d)(1).   Fountain

did not file the instant petition until September 8, 2017.     ECF NO.1 at 7 (date of signature).

Fountain did not file anything in state court that operated to toll the limitations period, nor does he

cite any basis to find the one-year period was otherwise tolled under 28 U.S.C.                S   2244.

Additionally, there is no basis for finding that the statute of limitation should be equitably tolled

as there is no evidence that Fountain diligently pursued his rights, but some extraordinary

circumstance prevented him from complying with the filing deadline. See Pace. v. DiGuglielmo,

544 U.S. 408, 418 (2005) (requiring extraordinary          circumstance before equitable tolling is

warranted). Absent such a circumstance, the petition is time-barred and must be dismissed.

        When a district court dismisses a habeas petition solely on procedural grounds (e.g., when

the petition is time-barred), a certificate of appealability will not issue unless the petitioner can

demonstrate both "(1) 'that jurists of reason would find it debatable whether the petition states a

 valid claim of the denial of a constitutional right' and (2) 'that jurists of reason would find it

 debatable whether the district court was correct in its procedural ruling.' " Rose v. Lee, 252 F .3d

 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).              This Court

 concludes that Petitioner cannot satisfy the standard for a certificate of appealability and thus

 declines to issue one. Petitioner may still request that the United States Court of Appeals for the

 Fourth Circuit issue such a certificate.    See Lyons v. Lee, 316 F .3d 528, 532 (4th Cir. 2003)

 (considering whether to grant a certificate of appealability after the district court declined to issue

 one). A separate Order follows.


     October 22, 2019
  Date                                                   Paul W. Grimm
                                                         United States District Judge


                                                     4
